DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of the Application
Claims 1-20 have been examined in this application filed on or after March 16, 2013, and are being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. This communication is the First Office Action on the Merits. 
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because Figure 1 contains two instances of timer 112. Applicant disclosure neither outlines which embodiment is supported, nor outlines the use of two timers 112. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
In regards to claims 1-20: Applicant claims a timer and a timer coupled to the engine, however there is a lack of structural support for the claimed timer such that one of ordinary skill cannot ascertain the metes and bounds of the claimed timer because the plain meaning of “a timer” does not correspond to the functionality described and claimed. 
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term "timer" in claim 1 is not used to time event sequencing in any meaningful way, nor does Applicant disclosure describe any such functionality, therefore the plain meaning cannot be used. The term is indefinite because the specification does not clearly redefine the structure of the claimed timer such that one of ordinary skill would clearly understand the metes and bounds of the term:
Claims 1-20 as well as Applicant disclosure Fig. 2 detail timer 112 as a separate component from controller 140, and therefore cannot be reasonably interpreted as an algorithm or component of controller 140.  Beyond this, Applicant disclosure details timer 112 merely by what it does, and not what it is: 
Applicant details timer 112 at [0020] as “configured to keep the engine 101 running as long as permissible before shutting off… For instance, when the engine 101 starts, the timer starts along with it, and the timer 112 continues to run until the engine 101 turns OFF and the timer 112 resets for the next cycle. Further, the timer 112 defines a charging path or a discharging path of the SOC; if the timer 112 is ON when the SOC is in between the window limits, the process will continue charging (e.g., the charging path).”
However, this described functionality does not reasonably define the metes and bounds of the term. For example, one of ordinary skill would not understand if the claimed timer is a mechanical, electrical or electronic component, nor is there well-known structures known in the art that compose this functionality. There is therefore a lack of structural support for the term, and the limitation is unclear and indefinite. Corrective action or clarification is required.
All other dependent claims of the indefinite claims detailed above are also indefinite at least by virtue of depending on the indefinite claims detailed above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kachi et al. (US 20090115358 A1) herein Kachi, in view of Glugla et al. (US 20180363572 A1) herein Glugla, and in the alternative, also in view of King (US 20200180595 A1)
In regards to Claim 1, as best understood, Kachi discloses the following: 
1. A powertrain system for a flexible state of charge window, (see at least Fig. 1, 2) the powertrain system comprising:
an engine coupled to a turbocharger and a timer; (see at least Fig. 1, items 22, 24) 
Examiner Note: As detailed in the 35 U.S.C.112b rejection above, the term "timer" in claim 1 is not described or used to time event sequencing in any meaningful way, therefore the term “timer” has been interpreted in view of applicant disclosure [0020] as an element that starts/turns on when the engine starts, and resets/turns off when the engine stops. Kachi discloses these elements, as best understood. However, For the sake of compact prosecution, the Examiner also provides the following, in the alternative, using the plain meaning of a timer. 
In the alternative, a timer coupled to an engine powertrain is known in the art, as taught by King. (see at least Fig. 6 and [0056]-[0057] “timer”) At the time of filing, it would have been obvious to a person of ordinary skill to include the timer of King with the powertrain system of Kashi, with the motivation of accommodating the charging of the batteries that have been in a storage condition prior to use that may not be at 100% due to quiescent current draws and battery stand losses while in storage. (King, [0005])
Kachi is silent in regards to a turbocharger. However, a turbocharger coupled to an engine used in an analogous vehicle powertrain is known in the art at least as taught by Glugla. (see at least Fig. 1, items 174, 176 and [0019] “turbocharger”, considered analogous per ‘[0035] “hybrid vehicle” and [0059] “controller request (plot 308) are both in a “stop” condition and the engine is at rest [when] the battery SOC is relatively high (plot 310) and above the threshold battery SOC (dashed line 322).”) At the time of filing, it would have been obvious to a person of ordinary skill to include the turbocharger of Glugla with the powertrain of Kashi with the motivation of increasing the internal combustion engine compression ratio, which increases the thermal efficiency of the internal combustion engine. (Glugla, [0002])
Kachi discloses the following:
a motor generator coupled to the engine and a battery; (see at least Fig. 1, MG1, MG2, battery 50) and
a controller (see at least Fig. 1, ECU 24, 40, 52, 70) structured to:
receive data indicative of a state of charge from the battery; (see at least [0032] “ECU 52 receives a signal indicating a voltage between terminals from a voltage sensor (not shown) disposed between the terminals of the battery 50”)
determine whether the state of charge is at or below a high predefined threshold; (see at least [0039] “state of charge SOC is equal to or higher than the threshold value SH”)
in response to determining that the state of charge is above the high predefined threshold, modulate control of the engine and the timer; (see at least [0039] “the hybrid electronic control unit 70 determines that the engine 22 should be stopped to stop the power generation performed by the motor MG1, and transmits the control signal that stops the engine 22 to the engine ECU 24”)
in response to determining that the state of charge is at or below the high predefined threshold, determine whether the state of charge is above a low predefined threshold; (see at least [0040] “When it is determined that the engine 22 is not being operated, that is, the engine 22 is stopped in step S150, the hybrid electronic control unit 70 compares the state of charge SOC of the battery 50 with a threshold value SL1”) and
in response to determining that the state of charge is at or below the low predefined threshold, modulate control of the engine and the timer. (see at least [0041] “When the state of charge SOC is lower than the threshold value SL1 in step S220, the hybrid electronic control unit 70 determines that the engine 22 should be started. Thus, the hybrid electronic control unit 70 transmits the control signal that starts the engine 22 to the motor ECU 40 and the engine ECU 24, thereby starting the engine 22 (step S230).”)
In regards to Claim 2, Kachi discloses the following: 
2. The system of claim 1, wherein the controller is further structured to turn the engine off and reset the timer in response to the state of charge being above the high predefined threshold. (see at least [0039] “the hybrid electronic control unit 70 determines that the engine 22 should be stopped to stop the power generation performed by the motor MG1, and transmits the control signal that stops the engine 22 to the engine ECU 24”)
In regards to Claim 3, Kachi discloses the following: 
3. The system of claim 1, wherein the controller is further structured to keep the engine on in response to the state of charge being at or below the low predefined threshold. (see at least [0041] “When the state of charge SOC is lower than the threshold value SL1 in step S220, the hybrid electronic control unit 70 determines that the engine 22 should be started. Thus, the hybrid electronic control unit 70 transmits the control signal that starts the engine 22 to the motor ECU 40 and the engine ECU 24, thereby starting the engine 22 (step S230).”)
In regards to Claim 4, Kachi discloses the following: 
4. The system of claim 1, wherein the controller is further structured to determine if the timer is on in response to the state of charge being above the low predefined threshold. (see at least [0040] “When it is determined that the engine 22 is not being operated, that is, the engine 22 is stopped in step S150, the hybrid electronic control unit 70 compares the state of charge SOC of the battery 50 with a threshold value SL1”)
In regards to Claim 5, Kachi discloses the following: 
5. The system of claim 4, wherein the controller is further structured to modulate control of the engine in response to the timer being on. (see at least [0040] “The threshold value SL1 is used to determine whether the engine 22 should be started. For example, the threshold value SL1 may be 40% or 45%. When the state of charge SOC is equal to or higher than the threshold value SL1, the hybrid electronic control unit 70 determines that the engine 22 does not need to be started. Thus, the hybrid electronic control unit 70 executes processes in step S200 and subsequent steps, and ends the drive control routine.”) 
In the alternative, using the plain meaning interpretation of the claimed timer, this limitation may be better taught by King. (see at least Fig. 6 and [0056]-[0057] “timer”) At the time of filing, it would have been obvious to a person of ordinary skill to include the timer of King with the powertrain system of Kashi, with the motivation of accommodating the charging of the batteries that have been in a storage condition prior to use that may not be at 100% due to quiescent current draws and battery stand losses while in storage. (King, [0005])
In regards to Claim 6, Kachi discloses the following: 
6. The system of claim 4, wherein the controller is further structured to determine whether the state of charge is at or below the high predefined threshold in response to the timer being off. (see at least [0037] “When the state of charge SOC is lower than the threshold value SH, the hybrid electronic control unit 70 determines that there is no possibility that the battery 50 may be over-charged”)
In the alternative, using the plain meaning interpretation of the claimed timer, this limitation may be better taught by King. (see at least Fig. 6 and [0056]-[0057] “timer”) At the time of filing, it would have been obvious to a person of ordinary skill to include the timer of King with the powertrain system of Kashi, with the motivation of accommodating the charging of the batteries that have been in a storage condition prior to use that may not be at 100% due to quiescent current draws and battery stand losses while in storage. (King, [0005])
In regards to Claim 7, Kachi discloses the following: 
7. The system of claim 1, wherein the controller is further structured to determine a second high threshold in response to the state of charge being above the low predefined threshold, wherein the second high threshold is a dynamic state of charge calculated while charging the battery. (see at least [0032] “battery ECU 52 outputs data concerning the state of the battery 50 to the hybrid electronic control unit 70 through communication… the battery ECU 52 calculates a state of charge SOC based on an accumulation value of the charge/discharge current detected by the current sensor to control the battery 50… The input limit Win and the output limit Wout may be set by setting basic values of the input limit Win and the output limit Wout based on the battery temperature Tb, setting an input limit correction coefficient and an output limit correction coefficient based on the state of charge SOC of the battery 50, and multiplying the set basic values of the input limit Win and the output limit Wout by the correction coefficients.”)
In regards to Claim 8, Kachi discloses the following: 
8. The system of claim 7, wherein the controller is further structured to turn the engine off in response to the second high threshold being above the high predefined threshold. (see at least [0039] “the hybrid electronic control unit 70 determines that the engine 22 should be stopped to stop the power generation performed by the motor MG1, and transmits the control signal that stops the engine 22 to the engine ECU 24”, as modified due to battery temperature correction coefficient of [0032], as outlined in reference to claim 7.)
In regards to Claim 9, Kachi discloses the following: 
9. The system of claim 1, wherein the engine, the motor generator, and the battery are in a series configuration. (see at least Fig. 1)
In regards to Claim 10: Claim 10 includes a system for limiting a duty cycle of an engine comprising the powertrain system of claim 1, and is therefore rejected per claim 1, above.
In regards to Claims 11-17: Claims 11-17 comprise the same or similar limitations to claims 2-8, respectively, and are therefore rejected per claims 2-8, above.
In regards to claims 18: Claim 18 is the method performed by the system of claim 1, and is therefore rejected per claim 1, above.
In regards to claim 19: Claim 19 is the method performed by the systems of claims 2 and 3, and are therefore rejected per claims 2 and 3, above.
In regards to claim 20: Claim 20 is the method performed by the systems of claims 4-6, and are therefore rejected per claims 4-6, above. 
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Thimm et al. (US 20080007205 A1) herein Thimm. Thimm discloses engine start-stop functionality based on battery state of charge threshold comparisons at least at [0016]-[0018], applicable to claims 1, 10 and 18. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason Roberson, whose telephone number is (571) 272-7793. The examiner can normally be reached from Monday thru Friday between 8:00 AM and 4:30 PM. The examiner may also be reached through e-mail at Jason.Roberson@USPTO.GOV, or via FAX at (571) 273-7793. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John R. Olszewski, can be reached at (571) 272-2706.  
	Another resource that is available to applicants is the Patient Application Information Retrieval (PAIR) system. Information regarding the status of an application can be obtained from the PAIR system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).
	Applicants are invited to contact the Office to schedule either an in-person or a telephone interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner. 

Sincerely,
/JASON R ROBERSON/
Patent Examiner, Art Unit 3669
November 19, 2022
/TODD MELTON/Primary Examiner, Art Unit 3669